Citation Nr: 1809543	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 25, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In his May 2014 VA Form 9 appeal to the Board, the Veteran requested a Board hearing.  In a March 2017 statement, the Veteran's representative indicated that the Veteran was withdrawing his request for a Board hearing and was withdrawing his appeal for a rating in excess of 50 percent for PTSD.  However, in a March 2017 Appellant's brief, the Veteran's representative clarified that the Veteran's previous statement should only be taken as a withdrawal of his request for a Board hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by the Veteran at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e)(2017).


FINDING OF FACT

The Veteran's service-connected PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, depressed mood, anxiety, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).


 
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD is rated as 50 percent disabling from August 31, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §4.130.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Based on the evidence of record, the Board finds the 50 percent evaluation currently assigned for PTSD is appropriate. 

The appeal period before the Board begins on January 25, 2011, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

In his January 2012 claim, the Veteran sought a rating in excess of 50 percent for his service-connected PTSD, stating that his PTSD symptoms had become worse.  The Veteran subsequently underwent a March 2012 VA examination for PTSD, in which the examiner diagnosed the Veteran with PTSD under the DSM-IV criteria, noting that the Veteran experienced recurrent and distressing recollections and dreams related to his stressor and suffered from depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The March 2012 examiner indicated the functional impairment resulting from the Veteran's PTSD was consistent with the 30 percent rating criteria and assigned the Veteran a GAF score of 65, reflecting that the Veteran had mild symptoms or some difficulty in social, occupational, or school functioning.  Based on the March 2012 examination report, the RO concluded in a July 2012 rating decision that the severity of the Veteran's disability most closely approximated the criteria for a 50 percent disability evaluation.  

The Board finds the assessment in the July 2012 rating decision is consistent with the other evidence of record, to include the Veteran's treatment records.  VA treatment records from 2012 to 2015 indicate that the Veteran has periodic mental health medication management sessions, reporting symptoms such as nightmares, military recollections, sleep disturbances, irritability, low motivation, depression, and memory impairment.  In his October 2012 Notice of Disagreement, the Veteran again asserted that his PTSD symptoms had worsened over time, and in May 2014 he requested a new VA examination, noting that it had been over two years since his last VA examination.  The Veteran then underwent an October 2015 VA examination to assess the current level of his PTSD.  The October 2015 VA examiner documented similar symptoms as were noted in the March 2012 examination report, notably distressing thoughts and memories, nightmares, sleep disruption, anxiety, depressed mood, flattened affect, and disturbances of motivation and mood.  Ultimately, the October 2015 VA examiner diagnosed the Veteran with PTSD under the DSM-5 criteria, noting that there was no indication that the symptoms of mental illness had significantly worsened and that the Veteran's condition remained relatively stable.  

The Board notes that in a March 2017 Appellant's Brief, the Veteran's representative requested that the Veteran be afforded a new VA examination, noting that the last VA examination occurred over 18 months ago.  However, neither the Veteran nor the Veteran's representative appear to have claimed that the Veteran's PTSD had worsened since the October 2015 VA examination, nor is there any evidence of record that seems to imply a worsening of his condition since that time.  A new examination is not warranted based solely on the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Ultimately, the Board finds the 50 percent rating assigned for PTSD is appropriate because the Veteran does not experience the types of symptoms associated with the higher criteria and the functional impairment resulting from his symptomatology does not more nearly approximate the level of occupational and social impairment contemplated by the criteria for higher ratings.  VA providers and VA examiners assessed the Veteran over the course of several years and consistently noted the Veteran's PTSD was manifest by symptoms consistent with the 50 percent rating criteria or lower.  The symptoms documented in the medical evidence of record, such as sleep disruption, anxiety, depressed mood, flattened affect, and disturbances of motivation and mood and mild memory loss, are more consistent with the 50 percent rating than the more severe symptoms associated with the 70 percent rating criteria.  In sum, the preponderance of the evidence is against a finding that a rating in excess of 50 percent is warranted for the Veteran's PTSD, and the reasonable doubt doctrine is not for application.  

With respect to TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in the instant case, the Veteran has not alleged that his PTSD interferes with his ability to obtain and maintain substantially gainful employment.  

In the Veteran's February 2008 VA examination, the Veteran stated that he worked full-time after service at A.O. Smith for 36 years before retiring in the mid 1990's; the Veteran noted that his PTSD symptoms became more severe in 1991, but that while his irritability affected his relationships at work, no disciplinary action was taken because he was a long-time employee and knew his coworkers and supervisors well.  The Veteran further stated that he returned to work in a part time capacity at Boston Store about 18 months after his retirement because he was feeling restless, unmotivated and mildly depressed, noting that having the structure of a part-time job helped him cope with those symptoms.  The Veteran has not indicated that his retirement was related to his PTSD symptoms, or that his PTSD symptoms prevent him from obtaining or maintaining substantially gainful employment.  Accordingly, the issue of TDIU is not on appeal as part and parcel of the increased rating claim for PTSD.


ORDER

Entitlement to a rating for PTSD in excess of 50 percent from January 25, 2011 is denied.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


